DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the
first inventor to file provisions of the AIA .
Response to Amendment
With regards to the amendment filed on 01/17/2022, all the requested changes to the claims and specification have been entered.  Applicant’s constructive efforts to advance prosecution are appreciated.  Claim(s) 1-19 are pending.  Claims 2-6 and 10-19 are withdrawn from further consideration pursuant to a previous restriction requirement.
Response to Arguments
Applicant's arguments filed 01/17/2022 have been fully considered but they are not persuasive. In response to applicant's arguments against the Sumitomo reference, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In the case at hand, Sumitomo has not been relied upon for the teaching of a “bonding material that forms an elongated bond” or for a “material connecting the optical fiber units” as argued by applicant(s).  Nonetheless, the previously applied Toge reference teaches the aforementioned limitations in the form of Toge’s resin portions (18). Instead, Sumitomo is only relied upon for the teaching of a fluorescent material.  It is submitted that it would have been obvious to use the fluorescent material of Sumitomo in order to provide the color required by the resin portions (18) of Toge. Therefore, the previous claim rejections under 35 U.S.C. §103 have been maintained and repeated below.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patent Pub. No. US 2011/0110635 A1 to Toge (hereinafter “Toge”) in view of JP 2015-108756-A to Sumitomo Electric Industries (“Sumitomo”).  Both Toge and Sumitomo were applied in a prior Office action. 
In re claim 1, Toge discloses, see Figs. 1-3, an optical fiber ribbon, comprising: 
(i) a plurality of adjacent optical fiber units (11) extending in a longitudinal direction and arranged in parallel to form an optical fiber assembly having a width, each of the optical fiber units (11) comprising either a single optical fiber or a group of at most three optical fibers encapsulated with a matrix material; and 
(ii) a plurality of successive elongated rectilinear beads/resin portions (18) of a bonding material being arranged along a length of said optical fiber assembly, each of said plurality of beads (18) being configured to form an elongated bond between two adjacent optical fiber units (11) of the plurality of optical fiber units (11), wherein each of said plurality of beads (18) is colored.  See paragraphs [0061]-[0076] of Toge for further details. 

Thus, Toge only differs from claim 1 in that he does not teach a fluorescent tracer is present in each of said plurality of beads (18). Sumitomo, as on the other hand, teaches a similar optical fiber ribbon (10) that includes rectilinear bands (5) comprising a fluorescent material.  See paragraphs [0031]-[0036] of Sumitomo. In order to provide the required color, the beads (18) of Toge would have been modified to include the fluorescent material of Sumitomo, thereby 

In re claim 7, Sumitomo discloses, see paragraphs [0031]-[0036]: 
feeding a plurality of optical fiber units (1) to provide a longitudinal optical fiber assembly having a width, wherein the plurality of optical fiber units (1) are in parallel and adjacent to each other, each of the optical fiber units (1) comprising a single optical fiber and 
applying a bonding material (5) comprising a fluorescent material from a dispenser (116) to a surface of said optical fiber assembly, wherein the bonding material (5) forms a plurality of successive elongated rectilinear bands (5) and wherein each of said plurality of bands (5) forms an elongated bond between two adjacent optical fiber units (1) of the plurality of optical fiber units (1).  The aforementioned steps of Sumitomo would have also been used to make optical fiber ribbon of Toge in view of Sumitomo, for the same reasons mentioned with respect to claim 1, thereby obtaining the invention specified by claim 7.
Allowable Subject Matter
Claims 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 8 and 9, the primary reason for indicated allowable subject matter is the inclusion of examining one or more geometric parameters of an elongated bead or of elongated . 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar R. Rojas whose telephone number is (571)272-2357.  The examiner can normally be reached on Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Omar R Rojas/Primary Examiner
Art Unit 2883                                                                                                                                                                                                        



or
February 4, 2022